DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-10 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9 and 11-20 of U.S. Patent No. 11210862. Although the claims at issue are not identical, they are not patentably distinct from each other because new claim recitations are broader version of application 16/911554.
US Patent 11210862 16/911,554
Current application 17/452,968
1. (Original) A method of spatially reconstructing a virtual feature surface in a mixed reality environment, the method comprising: detecting addition of a raycast element to a virtual user space; mapping multiple feature points detected from multiple video frames of a physical user space into the virtual user space; selecting at least three feature points from the multiple feature points that satisfy selection criteria applied in the virtual user space along a raycast axis of the raycast element in the virtual user space, at least two of the at least three feature points being detected in different video frames; and defining the virtual feature surface in the virtual user space using the at least three selected feature points.
(Bolded and underlined feature are not recited in current claim)
1. A method of spatially reconstructing a virtual feature surface in a mixed reality environment, the method comprising: selecting, from multiple feature points detected from multiple video frames, feature points that satisfy selection criteria applied in a virtual user space along a raycast axis of a raycast element in the virtual user space, at least two of the selected feature points being detected in different video frames, wherein the multiple features points are mapped from a physical user space into the virtual feature surface; and defining the virtual feature surface in the virtual user space using the selected feature points.
4. (Original) The method of claim 1, wherein the selection criteria include favoring feature points positioned closer to the raycast axis in the virtual user space than other features points of the multiple feature points.
5. The method of claim 1, wherein the selection criteria include favoring feature points positioned closer to the raycast axis in the virtual user space than other features points of the multiple feature points.
5. (Original) The method of claim 1, wherein the selection criteria include disfavoring feature points positioned closer than a proximity threshold distance from other selected feature points of the multiple feature points.
6. The method of claim 1, wherein the selection criteria include disfavoring feature points positioned closer than a proximity threshold distance from other selected feature points of the multiple feature points.

6. (Original) The method of claim 1, wherein the raycast element is defined based on a position of a physical camera in the mixed reality environment, and the selection criteria include disfavoring feature points positioned farther than a threshold distance from the position of the physical camera.
7. The method of claim 1, wherein the raycast element is defined based on a position of a physical camera in the mixed reality environment, and the selection criteria include disfavoring feature points positioned farther than a threshold distance from the position of the physical camera.
7. (Original) The method of claim 1, wherein the selection criteria include disfavoring feature points that are older than a recency threshold than other selected feature points of the multiple feature points.
8. The method of claim 1, wherein the selection criteria include disfavoring feature points that are older than a recency threshold than other selected feature points of the multiple feature points.
8. (Original) A system for spatially reconstructing a virtual feature surface in a mixed reality environment, the system comprising: one or more hardware processors; a user interface manager executed by the one or more hardware processors and configured to detect addition of a raycast element to a virtual user space; an image processing engine executed by the one or more hardware processors and configured to map multiple feature points detected from multiple video frames of a physical user space into the virtual user space; a feature point manager executed by the one or more hardware processors and configured to select at least three feature points from the multiple feature points that satisfy selection criteria applied in the virtual user space along a raycast axis of the raycast element in the virtual user space, at least two of the at least three feature points being detected in different video frames; and a feature surface manager executed by the one or more hardware processors and configured to define the virtual feature surface in the virtual user space using the at least three selected feature points.
(Bolded and underlined feature are not recited in current claim)
9. A system for spatially reconstructing a virtual feature surface in a mixed reality environment, the system comprising: one or more hardware processors; a feature point manager executed by the one or more hardware processors and configured to select, from multiple feature points detected from multiple video frames, feature points from the multiple feature points that satisfy selection criteria applied in a virtual user space along a raycast axis of a raycast element in the virtual user space, at least two of the selected feature points being detected in different video frames, wherein the multiple features points are mapped from a physical user space into the virtual feature surface; and a feature surface manager executed by the one or more hardware processors and configured to define the virtual feature surface in the virtual user space using the selected selected feature points.
9. (Original) The system of claim 8, further comprising: a graphics display configured to render a visible annotation at an intersection of the raycast axis and the defined virtual feature surface in the virtual user space.
10. The system of claim 9, further comprising: a graphics display configured to render a visible annotation at an intersection of the raycast axis and the defined virtual feature surface in the virtual user space.
11. (Original) The system of claim 8, wherein the selection criteria include favoring feature points positioned closer to the raycast axis in the virtual user space than other features points of the multiple feature points.
11. The system of claim 9, wherein the selection criteria include favoring feature points positioned closer to the raycast axis in the virtual user space than other features points of the multiple feature points.
12. (Original) The system of claim 8, wherein the selection criteria include disfavoring feature points positioned closer than a proximity threshold distance from other selected feature points of the multiple feature points.
12. The system of claim 9, wherein the selection criteria include disfavoring feature points positioned closer than a proximity threshold distance from other selected feature points of the multiple feature points.
13. (Original) The system of claim 8, wherein the raycast element is defined based on a position of a physical camera in the mixed reality environment, and the selection criteria include disfavoring feature points positioned farther than a threshold distance from the position of the physical camera.
13. The system of claim 9, wherein the raycast element is defined based on a position of a physical camera in the mixed reality environment, and the selection criteria include disfavoring feature points positioned farther than a threshold distance from the position of the physical camera.
14. (Original) The system of claim 8, wherein the selection criteria include disfavoring feature points that are older than a recency threshold than other selected feature points of the multiple feature points.
14. The system of claim 9, wherein the selection criteria include disfavoring feature points that are older than a recency threshold than other selected feature points of the multiple feature points.
15. (Original) One or more tangible processor-readable storage media of a tangible article of manufacture encoding processor-executable instructions for executing on an electronic computing device a process of spatially reconstructing a virtual feature surface in a mixed reality environment, the process comprising: detecting addition of a raycast element to a virtual user space; mapping multiple feature points detected from multiple video frames of a physical user space into the virtual user space; selecting at least three feature points from the multiple feature points that satisfy selection criteria applied in the virtual user space along a raycast axis of the raycast element in the virtual user space, at least two of the at least three feature points being detected in different video frames; and defining the virtual feature surface in the virtual user space using the at least three selected feature points.
(Bolded and underlined feature are not recited in current claim)
15. One or more tangible processor-readable storage media of a tangible article of manufacture encoding processor-executable instructions for executing on an electronic computing device a process of spatially reconstructing a virtual feature surface in a mixed reality environment, the process comprising: selecting, from multiple feature points detected from multiple video frames, feature points from the multiple feature points that satisfy selection criteria applied in a virtual user space along a raycast axis of a raycast element in the virtual user space, at least two of the selected feature points being detected in different video frames, wherein the multiple features points are mapped from a physical user space into the virtual feature surface; and defining the virtual feature surface in the virtual user space using the selected feature points.
16. (Original) The one or more tangible processor-readable storage media of claim 15, further comprising: rendering a visible annotation at an intersection of the raycast axis and the defined virtual feature surface in the virtual user space.
16. The one or more tangible processor-readable storage media of claim 15, further comprising: rendering a visible annotation at an intersection of the raycast axis and the defined virtual feature surface in the virtual user space. 
17. (Original) The one or more tangible processor-readable storage media of claim 15, wherein the selection criteria include favoring feature points positioned closer to the raycast axis in the virtual user space than other features points of the multiple feature points.
17. The one or more tangible processor-readable storage media of claim 15, wherein the selection criteria include favoring feature points positioned closer to the raycast axis in the virtual user space than other features points of the multiple feature points.
18. (Original) The one or more tangible processor-readable storage media of claim 15, wherein the selection criteria include disfavoring feature points positioned closer than a proximity threshold distance from other selected feature points of the multiple feature points.
18. The one or more tangible processor-readable storage media of claim 15, wherein the selection criteria include disfavoring feature points positioned closer than a proximity threshold distance from other selected feature points of the multiple feature points.
19. (Original) The one or more tangible processor-readable storage media of claim 15, wherein the raycast element is defined based on a position of a physical camera in the mixed reality environment, and the selection criteria include disfavoring feature points positioned farther than a threshold distance from the position of the physical camera.
19. The one or more tangible processor-readable storage media of claim 15, wherein the raycast element is defined based on a position of a physical camera in the mixed reality environment, and the selection criteria include disfavoring feature points positioned farther than a threshold distance from the position of the physical camera.
20. (Original) The one or more tangible processor-readable storage media of claim 15, wherein the selection criteria include disfavoring feature points that are older than a recency threshold than other selected feature points of the multiple feature points.
20. The one or more tangible processor-readable storage media of claim 15, wherein the selection criteria include disfavoring feature points that are older than a recency threshold than other selected feature points of the multiple feature points.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  no prior arts discloses the bolded and italicized featuresClaim 1. A method of spatially reconstructing a virtual feature surface in a mixed reality environment, the method comprising: selecting, from multiple feature points detected from multiple video frames, feature points that satisfy selection criteria applied in a virtual user space along a raycast axis of a raycast element in the virtual user space, at least two of the selected feature points being detected in different video frames, wherein the multiple features points are mapped from a physical user space into the virtual feature surface; and defining the virtual feature surface in the virtual user space using the selected feature points.Claims 2-8 depend on allowable claim 1.Claim 9. A system for spatially reconstructing a virtual feature surface in a mixed reality environment, the system comprising: one or more hardware processors; a feature point manager executed by the one or more hardware processors and configured to select, from multiple feature points detected from multiple video frames, feature points from the multiple feature points that satisfy selection criteria applied in a virtual user space along a raycast axis of a raycast element in the virtual user space, at least two of the selected feature points being detected in different video frames, wherein the multiple features points are mapped from a physical user space into the virtual feature surface; and a feature surface manager executed by the one or more hardware processors and configured to define the virtual feature surface in the virtual user space using the selected feature points.Claims 10-14 depend on allowable claim 9.15. One or more tangible processor-readable storage media of a tangible article of manufacture encoding processor-executable instructions for executing on an electronic computing device a process of spatially reconstructing a virtual feature surface in a mixed reality environment, the process comprising: selecting, from multiple feature points detected from multiple video frames, feature points from the multiple feature points that satisfy selection criteria applied in a virtual user space along a raycast axis of a raycast element in the virtual user space, at least two of the selected feature points being detected in different video frames, wherein the multiple features points are mapped from a physical user space into the virtual feature surface; and defining the virtual feature surface in the virtual user space using the selected feature points.Claims 16-20 depend on allowable claim15.US 20190197765 A1 discloses An augmented reality/mixed reality system that provides a more immersive user experience. That experience is provided with increased speed of update for occlusion data by using depth sensor data augmented with lower-level reconstruction data. When operating in real-time dynamic environments, changes in the physical world can be reflected quickly in the occlusion data. Occlusion rendering using live depth data augmented with lower-level 3D reconstruction data, such as a raycast point cloud, can greatly reduce the latency for visual occlusion processing. Generating occlusion data in this way may provide faster operation of an XR system using less computing resources and enabling the system to be packaged in a battery operated wearable device.US 20100226592 A1 methods and systems for image processing, in particular, to methods and systems for computationally efficient and robust image alignment. Initially, larger image features may be used to approximate an alignment measurement. Results of the initial measurement may be used to narrow the search range used in conjunction with higher-resolution images in subsequent alignment measurements. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/            Primary Examiner, Art Unit 2674                                                                                                                                                                                            10/8/2022